        Case 3:18-cr-00118-HEH Document 21 Filed 03/05/19 Page 1 of 6 PageID# <pageID>
AO 245B (Rev. 12/03)(VAED rev. 2)Sheet 1 - Judgment in a Criminal Case




                                          UNITED STATES DISTRICT COURT
                                                     Eastern District of Virginia
                                                             Richmond Division



UNITED STATES OF AMERICA
                     V.                                                    Case Number:    3:18CR00118-001

CHRISTOPHER BRANNAN,                                                       USM Number: 92716-083
    Defendant.
                                                                           Defendant's Attorney: Abraham Del Rio, III, Esq.



                                           JUDGMENT IN A CRIMINAL CASE

    The defendant pleaded guilty to Counts 1 and 2 ofthe Criminal Information.
   Accordingly, the defendant is adjudged guilty ofthe following counts involving the indicated offenses.

 Title and Section                     Nature of Offense                              Offense Class     Offense Ended   Count


  18 U.S.C. § 1030(a)(2)(C),           Unauthorized Access to a Computer                Felony             10/2/2014
 (c)(2)(B)(ii),(iii)                   to Obtain Information from a
                                       Protected Computer

 18 U.S.C. § 1028A(a)(1)               Aggravated Identity Theft                        Felony             11/9/2013



   As pronounced on March 1, 2019, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

   It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of material
changes in economic circumstances.




                                                                                                 /s/
                                                                         Henry E. Hudson
                                                                         Senior United States District Judge

                                                                         Dated:. ThftrcV. S Z0l9
        Case 3:18-cr-00118-HEH Document 21 Filed 03/05/19 Page 2 of 6 PageID# <pageID>
AO 245B(Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case                                                        Page 2 of6
         Sheet 2 - Imprisonment

Case Number:                 3:18CR00118-001
Defendant's Name:            BRANNAN,CHRISTOPHER



                                                              IMPRISONMENT

   The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
term of THIRTY-FOUR(34) MONTHS. This term of imprisonment consists of TEN (10) MONTHS on Count 1
and TWENTY-FOUR(24) MONTHS on Count 2, all to be served consecutively.

   The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons by
2:00 p.m. on April 1, 2019. If no designation has been made by that date, the defendant shall report to office ofthe
U.S. Marshal in Richmond, Virginia.




                                                                RETURN



1 have executed thisjudgment as follows:


Defendant delivered on                                             to
at                                                               ,with a certified copy ofthis Judgment.




                                                                 UNITED STATES MARSHAL



                                                     By
                                                                 DEPUTY UNITED STATES MARSHAL
        Case 3:18-cr-00118-HEH Document 21 Filed 03/05/19 Page 3 of 6 PageID# <pageID>
AO 245B (Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case                                                        Page 3 of6
         Sheet 3- Supervised Release

Case Number;                 3:18CR00118-001
Defendant's Name:            BRANNAN,CHRISTOPHER


                                                    SUPERVISED RELEASE

   Upon release from imprisonment, the defendant shall be on supervised release for a term of ONE(1)YEAR.
This term consists of ONE(1)YEAR on each of Count 1 and Count 2, all to run concurrently.

   The Probation Office shall provide the defendant with a copy ofthe standard conditions and any special conditions of
supervised release.
   The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of
release from the custody ofthe Bureau of Prisons.
   The defendant shall not commit another federal, state or local crime.
   The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use
of a controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and
periodic drug tests thereafter, as determined by the court.
   The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
   Ifthisjudgment imposes a fine or restitution obligation, it is a condition ofsupervised release that the defendant pay any
such fine or restitution in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties sheet of
this Judgment.

                                 STANDARD CONDITIONS OF SUPERVISION

The defendant shall comply with the standard conditions that have been adopted by this court set forth below:

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;
2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the
   first five days of each month;
3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation
     officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;
5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
   training, or other acceptable reasons;
6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer
   any narcotic or other controlled substance or any paraphernalia related to such substances, except as prescribed by a
   physician;
8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
     administered;
9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
    convicted of a felony, unless granted permission to do so by the probation officer;
10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
    confiscation of any contraband observed in plain view of the probation officer;
11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
     enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer for a special agent ofa law enforcement agency
    without the permission ofthe court;
13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
    defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
    notifications and to confirm the defendant's compliance with such notification requirement.
        Case 3:18-cr-00118-HEH Document 21 Filed 03/05/19 Page 4 of 6 PageID# <pageID>
AO 245B(Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case                                                       Page 4 of6
        Sheet 3A - Supervised Release

Case Number:                 3:18CR00118-001
Defendant's Name:            BRANNAN,CHRISTOPHER


                                   SPECIAL CONDITIONS OF SUPERVISION

While on supervised release pursuant to this Judgment,the defendant shall also comply with the following additional special
conditions:


    1) As reflected in the presentence report, the defendant presents a low risk offuture substance abuse and, therefore,
       the Court hereby suspends the mandatory condition for substance abuse testing as defined by 18 U.S.C. §
       3563(A)(5). However, this does not preclude the United States Probation Office from administering drug tests as
         they deem appropriate.

    2) The defendant shall provide the probation officer access to any requested financial information.

    3) The defendant shall participate in a program approved by the probation office for mental health treatment, with
       costs ofthese programs to be paid by the defendant, all as directed by the probation officer.

    4) The defendant shall waive all rights ofconfidentiality regarding mental health treatment in order to allow for the
         release of information to the United States Probation Office and authorize communication between the probation
         officer and the treatment provider(s).

    5) The defendant shall pay the balance owed on any court-ordered financial obligations in monthly installments of not
       less than $25.00, starting 60 days after supervision begins until paid in full.
        Case 3:18-cr-00118-HEH Document 21 Filed 03/05/19 Page 5 of 6 PageID# <pageID>
AO 245B (Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case                                                  Page 5 of6
         Sheet 5-Criminal Monetary Penalties

Case Number;                 3:18CR00118-001
Defendant's Name:            BRANNAN,CHRISTOPHER




                                            CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Page 6.

                                       Count                     Assessment       Fine               Restitution
                                           1                        $100.00      $0.00                    $0.00

                                          2                         $100.00      $0.00                    $0.00

            TOTALS:                                                 $200.00      $0.00                    $0.00




                                                                  FINES

No fines have been imposed in this case.


                                                               RESTITUTION

No restitution has been imposed in this case.
        Case 3:18-cr-00118-HEH Document 21 Filed 03/05/19 Page 6 of 6 PageID# <pageID>
AO 245B(Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case                                                          Page 6 of6
         Sheet 6- Schedule of Payments

Case Number:                 3:18CR00118-001
Defendant's Name:            BRANNAN,CHRISTOPHER



                                                SCHEDULE OF PAYMENTS


Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties are due as follows:

The special assessment and restitution shall be due in full immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons' Inmate Financial Responsibility Program, are made to the Clerk ofthe Court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal (3) restitution interest (4) fine
principal(5)fine interest(6)community restitution(7)penalties and(8)costs, including cost of prosecution and court costs.

Nothing in the court's order shall prohibit the collection of any judgment, fine, or special assessment by the United States.
